Exhibit 10.46

DATED                                              23 April 2009

(1) BOTTOMLINE TECHNOLOGIES LIMITED

(2) BOTTOMLINE TECHNOLOGIES (de), INC.

- and -

(3) PETER FORTUNE

 

 

COMPROMISE AGREEMENT

(WITHOUT PREJUDICE)

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 23 day of April 2009

BETWEEN:

 

(1) BOTTOMLINE TECHNOLOGIES LIMITED a company registered under number 03693514
with its registered office at 115 Chatham Street, Reading, Berkshire, RG1 7JX,
United Kingdom (the “Company”);

 

(2) BOTTOMLINE TECHNOLOGIES (de), INC., a Delaware corporation, with its
principal executive offices at 325 Corporate Drive, Portsmouth, New Hampshire,
United States of America (“Bottomline”); and

 

(3) PETER FORTUNE of The Glen Gashes Lane, Whitchurch Hill, Reading RG8 7PY
(“You/you”).

TERMS OF SETTLEMENT:

 

1. You warrant and represent to the Company and to Bottomline that:

 

1.1 you are employed by the Company and that you are not employed by any other
Group Company;

 

1.2 you have received independent legal advice from Lloyd Davey of Osborne
Clarke, solicitors of Apex Plaza, Forbury Road, Reading, RG1 1AX (the “Relevant
Independent Adviser”) as to the terms and effect of this agreement under English
law prior to your executing this agreement and, in particular, concerning its
effect on your ability to pursue any of the rights or claims which are
compromised under the terms of this agreement; and

 

1.3 you have not issued, entered or submitted any claims, complaints,
proceedings or other actions against the Company, Bottomline or any Group
Company to any court or tribunal in any jurisdiction; and

 

1.4 you have not, during your employment with the Company and/or Bottomline,
committed any act or omission of serious or gross misconduct that is unknown to
the Company as at the date of this agreement and which would entitle (or would
have entitled) the Company to dismiss you with immediate effect without notice
or any payment in lieu of notice,

 

     and it is agreed by the parties to this agreement that all payments due to
you under this agreement are conditional upon your warranties and
representations in this regard being true and accurate. In the event that the
Company or Bottomline discovers that this is not so, neither the Company nor
Bottomline shall have any obligation to pay any sums otherwise due to you under
this agreement and you shall be required to repay to the Company or Bottomline
(within 7 days of receipt of a demand for repayment from the Company or
Bottomline) all sums paid to you by the Company and/or Bottomline in the
mistaken belief that this condition had been met by you. Nothing in this
agreement shall prevent the Company or Bottomline from terminating your
employment earlier than the Termination Date in the event that you commit any
act(s) of gross misconduct, gross negligence, material dishonesty or any other
repudiatory breach of your contract of employment, in which event you shall not
be entitled to receive from the Company or Bottomline any of the payments set
out in this agreement.

 

2. You acknowledge and agree that your employment with the Company will
terminate on May 15, 2009 (the “Termination Date”). During the period commencing
on the date of this agreement and ending on the Termination Date, you will
undertake such of your normal duties for the Company and the Group Companies as
the President and Chief Executive Officer of Bottomline (the “CEO”) shall
determine, provided that the Company shall have no obligation to provide you
with any duties or work during this period and may place you on garden leave, in
which event the following terms and conditions would be applicable:

 

2.1 you would cease to:

 

  (a) carry out all of your duties as the Chief Operating Officer of Bottomline
and President of Bottomline Europe;

 

  (b) use the title of, or represent yourself as the Chief Operating Officer of
Bottomline and President of Bottomline Europe; and

 

  (c)

exercise any powers on behalf of the Company, Bottomline or any other Group
Company and shall not



--------------------------------------------------------------------------------

 

bind the Company, Bottomline or any Group Company to any contract or agreement
or pledge the credit of the Company, Bottomline or any Group Company for any
purpose without (in each case) the prior written authorisation of the CEO or his
delegate,

save that you may from time to time be required to provide the CEO or his
delegate with all information, explanations and reasonable assistance that
is/are requested of you in relation to the businesses being operated by, and the
customers of, the Company, Bottomline or any Group Company and you shall
represent the Company to the best of your ability at any meeting with any third
party that the CEO instructs you to attend;

 

2.2 you would not have any business dealings with the employees, suppliers,
advertisers, customers, clients, competitors, shareholders, advisers or agents
of the Company, Bottomline or any Group Company (each a “Related Party” and
together the “Related Parties”), except to the extent that you are:

 

  (a) required to do so by the CEO or his delegate to:

 

  (i) assist the efficient operation of the businesses of the Company and/or
Bottomline and/or any Group Company; or

 

  (ii) ensure a smooth handover of your duties and responsibilities to other
employees of the Company, Bottomline or any Group Company; or

 

  (b) permitted to do so in advance by the CEO or his delegate;

 

2.3 you would disclose to the CEO any contact made with you by any Related
Party, provide the CEO with a summary of the issues discussed during any
telephone call you receive from any Related Party and provide the CEO with a
copy of any emails or correspondence sent to you by the applicable Related
Party;

 

2.4 not visit any premises of the Company, Bottomline or any Group Company
without the prior written permission of the CEO or his delegate, save where you
are required by the CEO or his delegate to attend a meeting at the premises of
the Company, Bottomline or any Group Company;

 

2.5 you would remain reasonably contactable by mobile telephone at all times
during normal working hours (and promptly provide the CEO during this period
with an up to date telephone number for your mobile telephone if it changes
during this period);

 

2.6 you would cease to have access to the information technology and internal
telephone networks of the Company and all Group Companies, save to the extent
you are permitted such access by the CEO;

 

2.7 you would not be engaged or employed by, accept any directorship, office or
partnership in or be otherwise interested or concerned in any other company,
corporation, firm, business or organisation without the prior written permission
of the CEO; and

 

2.8 you would continue to owe the Company duties of loyalty and fidelity.

 

3. The Company will pay your normal salary, car allowance and pension
contributions, and provide your normal contractual employee benefits up to and
including the Termination Date, provided that you agree that you shall not,
however, be entitled at any time to any further bonus payments(s), commission
payment(s), incentive payment(s), stock award(s) or to be granted any stock
options or restricted stock, save to the extent that may be set out in this
agreement. Your salary and car allowance will be paid through payroll in the
normal manner and will be subject to deductions for income tax and employee’s
national insurance contributions to the extent required by law. You agree that,
with effect from the Termination Date, you will cease to be entitled to any and
all salary, car allowances, pension contributions, bonuses, commissions,
incentives, stock awards, stock options, restricted stock awards and/or all
other monetary and non-monetary benefits (whether contractual or otherwise) save
as may be set out in this agreement.

 

4.

Subject to the conditions stated in clause 1 of this agreement being met in
full, to your compliance in full with the terms of this agreement and to the
Company’s receipt of a copy of this agreement duly signed by you (please



--------------------------------------------------------------------------------

 

address to the CEO at Bottomline’s corporate headquarters and mark the envelope
“Strictly Private & Confidential”) and a copy of the Relevant Independent
Adviser’s Certificate (appended to this agreement and headed Appendix 1) duly
signed by the Relevant Independent Adviser, the Company shall pay to you (on
behalf of itself and Bottomline), within 14 calendar days of the Termination
Date, the following sums:

 

  4.1 £269,320.19 to include salary, car allowance, life assurance and bonus by
way of payment in lieu of notice, which shall be subject to deductions for
income tax and employee’s national insurance contributions;

 

  4.2 £5,000 by way of separate consideration for clauses 18 and 19 of this
agreement, which shall be subject to deductions for income tax and employee’s
national insurance contributions;

 

  4.3 £4,656.73 by way of payment in lieu of 7.25 days of accrued, but untaken,
holiday entitlement, which shall be subject to deductions for income tax and
employee’s national insurance contributions; and

 

  4.4 £30,000 by way of compensation for the termination of your employment,
which shall be payable in accordance with and subject to the terms and
conditions set out in clause 5 below.

 

  5. It is the understanding of the parties to this agreement that the payment
being made under clause 4.4 above may be paid to you without deduction of income
tax or employee’s national insurance contributions pursuant to Section 403 of
the Income Tax (Earnings and Pensions) Act 2003. Accordingly, the Company shall
not make any deductions from this payment before paying it to you.
Notwithstanding the understanding of the parties to this agreement, you agree
that any income tax or employee’s national insurance contributions payable in
relation to the payments and benefits due to you under this agreement will be
for your own account. In the event that the Company receives a demand for
payment from HM Revenue and Customs in respect of any additional income tax
and/or employee’s national insurance contributions, it will give you a
reasonable period to contest the demand, if you choose to do so, before making
any payment to HM Revenue and Customs and shall provide you with reasonable
access to relevant documentation for the purposes of you contesting any such
demand for payment. You agree to indemnify the Company, Bottomline and all Group
Companies and hold it/them harmless against any such liabilities in respect of
income tax and/or employee’s national insurance contributions (including
interest, penalties and all associated costs and expenses) paid by the Company,
Bottomline or any Group Company in connection with the payments and benefits
provided to you under this agreement save for:

 

  5.1 any interest charges or penalties incurred by reason of any delay by the
Company in satisfying any express written demand for payment of such tax or
national insurance contributions received from the HM Revenue and Customs
(except where such default or delay is caused by the Company complying with its
obligation to give you a reasonable period to contest the demand); and

 

  5.2 any tax or national insurance contributions actually deducted and withheld
by the Company from the payments stated in clauses 4.1, 4.2 and 4.3 of this
agreement.

 

  6. Subject to the conditions stated in clause 1 of this agreement being met in
full, to your compliance in full with the terms of this agreement and to the
Company’s receipt of a copy of this agreement duly signed by you (please address
to the CEO at Bottomline’s corporate headquarters and mark the envelope
“Strictly Private & Confidential”) and a copy of the Relevant Independent
Adviser’s Certificate (appended to this agreement and headed Appendix 1) duly
signed by the Relevant Independent Adviser, the Company shall pay the sum of
£59,404.28 into your personal pension plan within 14 calendar days of the
Termination Date, subject to the terms and conditions of your pension plan, any
applicable laws and any contribution limits prescribed by HM Revenue and
Customs. It is acknowledged that this sum is comprised of £28,154.28 by way of
the 12 months pension contributions that you would have received during your
notice period and the further sum of £31,250.00 by way of payment into the
pension fund of the gross amount of the bonus payment you are due for quarter 3
of the current financial year of Bottomline. In the event that the terms and
conditions of your pension plan, any applicable laws or any contribution limits
prescribed by HM Revenue and Customs prevent the Company from making this
contribution into your personal pension plan, the Company shall instead pay the
same sum of £59,404.28 to you as cash within 28 calendar days of the Termination
Date, subject to deductions for income tax and employee’s national insurance
contributions.

 

  7.

Subject to the terms and conditions of the applicable insurance scheme and to
the Company being able to secure cover for you (having used its reasonable
endeavours to do so) from its normal insurers at premium rates that are



--------------------------------------------------------------------------------

 

reasonably consistent with the rates paid for the current year of cover, the
Company will continue, until the earlier of May 14, 2010, and date you commence
employment with any third party who provides you with cover under the same type
of insurance plans, to provide cover for you under its private medical expenses
insurance plan and permanent health insurance plan (but not its life assurance
plan) on the basis of the same level of cover as was applicable immediately
prior to the Termination Date. You acknowledge and agree that the terms and
conditions relating to the benefits provided are as set out in the relevant
insurance scheme that the Company has in force at the applicable time. You
acknowledge and agree that:

 

7.1 you shall not be entitled to any benefits under these insurance schemes
unless the claim is admitted and paid by the relevant insurance provider; and

 

7.2 the Company shall have no obligation to take any legal action against any
insurance provider in order to secure admission of any claim or payment of any
benefits.

In the event that the Company cannot (whether with regard to the entire period
stated above or any part thereof) secure cover for you from its normal insurers
at premium rates that are reasonably consistent with the rates paid for the
current year of cover, the Company will make a payment in lieu of such insurance
benefits that it cannot provide to you calculated on the basis of the annual
premium the Company is paying for the current year of cover and pro rated to
reflect the period of cover that the Company is unable to provide. This payment
in lieu shall be subject to deductions for income tax and employee’s national
insurance contributions.

 

8. Notwithstanding provisions to the contrary in the rules of the Bottomline
2000 Stock Incentive Plan and/or the restricted stock agreements dated
2 December 2005, 24 August 2006, 16 November 2006, 23 August 2007 and
18 September 2008, by and between you and Bottomline (the “RSA”), effective as
of the Termination Date, the vesting of any and all Unvested Shares (as defined
in the RSA) shall accelerate such that the number of Unvested Shares shall be
deemed to equal zero. Bottomline shall sell such number of the Shares (as
defined in the RSA) which therefore cease to be subject to forfeiture as is
sufficient to generate net proceeds to satisfy your employer’s consequential tax
withholding obligations and the employer National Insurance Contributions you
have elected to bear and shall retain such net proceeds in satisfaction of such
tax withholding obligations.

 

9. It is agreed that:

 

9.1 the vesting of any and all stock options granted to you by Bottomline shall
accelerate such that options that have not lapsed as at the date of this
Agreement (“Options”) shall be deemed to be vested in full as at the Termination
Date;

 

9.2 notwithstanding provisions to the contrary in the rules of the Bottomline
2000 Stock Incentive Plan and/or the option agreements dated 29 March 2004 and
24 February 2005 governing the Options (the “Option Documentation”), each Option
shall continue to be exercisable for a period of two years immediately following
the Termination Date; and

 

9.3 subject as stated in clauses 9.1 and 9.2 above, your right to exercise any
or all of the Options shall, in all other respects, be governed by and subject
to the terms and conditions stated in the Option Documentation.

 

10. The payments and other benefits provided to you by the Company under this
agreement are being paid to you by the Company (on behalf of itself and
Bottomline), and are hereby accepted by you, in full and final settlement of any
and all claims you have or may have against the Company, Bottomline, any other
Group Company (as defined below) or any of the officers, directors, employees or
consultants of the Company, Bottomline or any other Group Company, whether such
claims arise out of or are in connection with your employment with the Company
and/or Bottomline, the Service Agreement between the Company and you dated
11 March 1999 (as amended) (the “Service Agreement”), the Executive Retention
Agreement between Bottomline and you dated 10 October 2005, the termination of
your employment with the Company, or otherwise, including, but not limited to,
claims:

 

10.1

for or in relation to: unfair dismissal; discrimination, harassment or
victimisation on the grounds of your sex, marital or civil partner status or
gender; discrimination, harassment or victimisation on the grounds of your race,
colour, nationality, or ethnic or national origins; discrimination, harassment
or victimisation on the grounds of your age; discrimination, harassment or
victimisation on the grounds of any disability you have or may have; a failure
to make reasonable adjustments under Section 4A Disability Discrimination Act
1995; discrimination, harassment or victimisation on the grounds of sexual
orientation, discrimination, harassment or victimisation on the grounds of



--------------------------------------------------------------------------------

 

religion or belief, unlawful or unauthorised deductions of or from wages; equal
pay; you having made or threatened to make a “protected disclosure” within the
meaning of Section 43A-L Employment Rights Act 1996; and any entitlement to a
statutory or contractual redundancy payment;

 

10.2 for or in relation to breach of contract or breach of the Working Time
Regulations 1998, including, but not limited to, claims in respect of any
unpaid: salary; pay in lieu of notice; wrongful dismissal; holiday pay; sick
pay; commission; pension contributions; bonus payments; or incentive payments of
any kind;

 

10.3 arising under the common law (including, without limitation, all tortious
claims) and all claims for breach of statutory duty, including, but without
limitation, all claims relating to injury to feelings and claims for
psychological, physical or personal injury arising from any illnesses, diseases,
medical conditions, symptoms, accidents or injuries of which you are aware at
the date of this agreement;

 

10.4 under the Employment Rights Act 1996; the Trade Union and Labour Relations
(Consolidation) Act 1992; the National Minimum Wage Act 1998; the Working Time
Regulations 1998; or under any other laws of England or the European Union;

 

10.5 arising under the law of any jurisdiction in the U.S., including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

10.6 arising under any U.S. federal, state or municipal statute, including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, The Worker Adjustment and Retraining Notification
Act, the Older Workers Benefit Protection Act; the Family and Medical Leave Act;
the California Family Rights Act; the California Fair Employment and Housing
Act, and the California Labor Code;

 

10.7 arising under California Civil Code Section 1542, specifically, you
represent that you are not aware of any claim by you other than the claims that
are released by this Agreement, and further acknowledges that you have had the
opportunity to be advised by legal counsel and are familiar with the provisions
of California Civil Code Section 1542, which provides as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” You, being aware
of said code section, agree to expressly waive any rights you may have
thereunder, as well as under any other statute or common law principles of
similar effect; and

 

10.8 in relation to or arising from any share options or stock options (whether
approved, unapproved, enterprise management incentive or sharesave and whether
vested or unvested), restricted stock awards or share awards which have lapsed
or which should have been granted to you, but were not so granted, under any
share option scheme/plan, stock option scheme/plan, restricted stock agreement,
or share award scheme/plan operated by the Company, Bottomline or any Group
Company;

Provided that nothing in this agreement will affect any rights or settle any
claims which you have or may have in relation to: (a) your accrued rights under
any pension scheme operated by the Company or Bottomline; or (b) any personal
injury claim arising from any illnesses, diseases, medical conditions, symptoms,
accidents or injuries of which you are unaware at the date of this agreement; or
(c) any stock or shares you may hold in Bottomline (d) any payments or other
benefits arising expressly under the terms of this agreement.

 

11. You hereby warrant and represent to the Company and to Bottomline that:

 

11.1

you have raised (or are hereby raising) to the Company and to Bottomline each
and every claim set out in clause 10 above and acknowledge that it is the mutual
intention of the parties to this agreement that all such claims are being



--------------------------------------------------------------------------------

 

compromised by the terms of this agreement; and

 

11.2 in relation to any claim which is not listed in clause 10 above, you are
not, to the best of your knowledge, having taken independent legal advice from
the Relevant Independent Adviser, aware of any such claim or any facts or
matters which might give rise to any such claim and you acknowledge that the
Company and Bottomline are both relying on this representation in entering into
this agreement.

 

12. You hereby withdraw on an irrevocable basis any and all grievances you have
may raised to the Company and/or to Bottomline concerning or arising from your
employment, any treatment you received during your employment or the termination
of your employment with the Company and Bottomline. You agree that you will not
submit any further grievances or any appeals to the Company and/or Bottomline in
relation to your employment up to the date of this agreement, any treatment you
received during your employment up to the date of this agreement or the
termination of your employment. You agree that any grievances you may have in
relation to your employment, any treatment you received during your employment
or the termination of your employment and all claims that may arise from such
grievances shall be settled conclusively by the terms of this agreement.

 

13. The Company and Bottomline each undertakes to you that it will not, and that
it shall use its reasonable endeavours to ensure that its respective officers do
not, whether directly or indirectly, make, publish or otherwise communicate any
untrue, disparaging or derogatory statements, whether in writing or otherwise,
concerning you. You likewise undertake to the Company and to Bottomline that you
will not, whether directly or indirectly, make, publish or otherwise communicate
any untrue, disparaging or derogatory statements, whether in writing or
otherwise, about or concerning:

 

13.1 the Company, Bottomline, any other Group Company;

 

13.2 any officer, director, employee or shareholder of the Company, Bottomline
or any other Group Company; or

 

13.3 any product or service being sold, developed or provided by the Company,
Bottomline or any other Group Company.

 

14. The Company and Bottomline each undertakes to you to keep the terms of this
agreement and the facts and matters leading up to it confidential and further
undertakes not to disclose the same to any third party, save: (a) as may be
required by law, by a court or tribunal of competent jurisdiction or by any
regulatory or listing authority that governs the affairs of the Company or
Bottomline, including any and all disclosures required by the U.S. Securities
and Exchange Commission; (b) in relation to any confidential due diligence
exercise concerning the affairs of the Company, Bottomline or any other Group
Company; and/or (c) in order to take professional advice on a confidential basis
in relation to the same. You likewise undertake to the Company and to Bottomline
that you will keep the terms of this agreement and the facts and matters leading
up to it confidential and further undertake not to disclose the same to any
third party, save: (a) as may be required by law or by a court or tribunal of
competent jurisdiction; (b) in order to take professional advice on a
confidential basis in relation to the same; or (c) for your spouse provided that
you shall procure that she keeps such information strictly confidential and does
not disclose it to any third party whatsoever.

 

15. Bottomline shall reimburse you for any outstanding expenses properly and
reasonably incurred by you solely in the performance of your duties during the
last 4 months of your employment with the Company within 21 calendar days of you
submitting a claim form to Bottomline together with receipts and vouchers
evidencing such expenditure in full, subject at all times to:

 

15.1 you submitting any and all expense claims within 14 calendar days of the
Termination Date; and

 

15.2 your compliance in all other respects with any policy of the Company or
Bottomline with regard to business expenses.

 

16.

You undertake that you will, on or before the Termination Date, return to the
Company all property in your possession, custody or control which belongs to the
Company, Bottomline or any other Group Company or relates to its/their business
or affairs, including, but not limited to, any of the following items that may
be in your possession or under your custody or control: your office and cupboard
keys, access card; any Company credit or petrol cards;



--------------------------------------------------------------------------------

 

any Company car; security passes; any desk top computer; any other laptop or
notebook computers; any other computer hardware; any mobile telephone (including
the SIM card) Blackberry handset or PDA handset provided to you by the Company;
all documents, records, notebooks, notes, memoranda, and customer lists in
whatever medium they have been stored (including on your personal computer or
mobile telephone); computer software; market research reports; all documents or
works in which the Company, Bottomline or any Group Company owns the copyright
or other intellectual property rights; all other documents which relate to the
business of the Company, Bottomline or any Group Company and any and all copies
of such documents, lists or files taken or held by you, save for any documents
that you are entitled (by law, under the by-laws of Bottomline or with the prior
written permission of the CEO) to retain as a shareholder of Bottomline.

 

17. If you have any information relating to the Company, Bottomline or any other
Group Company or any work you have carried out for the Company, Bottomline or
any other Group Company which is stored on a device (which for the purpose of
this clause includes a personal computer, laptop computer, web-server, personal
digital assistant, your telephone handset, any other mobile telephone, disk,
memory or any other device) which device does not belong to the Company or
Bottomline, you agree to disclose this fact to the Company before the
Termination Date and you agree to provide the Company with access to such device
before the Termination Date so that it can down load the information and/or
supervise its deletion from the device concerned, save for any information that
you are entitled (by law, under the by-laws of Bottomline with the prior written
permission of the CEO) to retain as a shareholder of the Company.

 

18. You acknowledge and agree that clause 11 (headed “Confidential
Information”), clause 13 (headed “Designs and Inventions”), and clause 14
(headed “Copyright”) of the Service Agreement shall remain in full force and
effect after the date of this agreement and the Company shall be entitled to
rely on and enforce the provisions set out in these clauses without exception.
You are hereby released from all of the restrictive covenants stated in clause
12 of the Service Agreement. In consideration of such release and in further
consideration of the Company paying to you (on its behalf and on behalf of
Bottomline) the sum due under clause 4.2 of this agreement, you hereby covenant
and undertake to the Company and to Bottomline that you will not, without the
prior written consent of the CEO, for a period of 6 months commencing on the
Termination Date, whether on your own behalf or on behalf of any individual,
company, firm, business or other organisation, directly or indirectly:

 

18.1 in connection with the carrying on of any business which competes in the
Restricted Area with the Business, solicit or entice away from the Company,
Bottomline or any Group Company the business or custom of any customer or
Prospective Customer of the Company, Bottomline or any Group Company with which
customer or Prospective Customer you had business dealings on behalf of the
Company, Bottomline or any Group Company during the Relevant Period or about
which customer or Prospective Customer you are privy to confidential information
at the Termination Date;

 

18.2 in connection with the carrying on of any business which competes in the
Restricted Area with the Business, have business dealings with any customer or
Prospective Customer of the Company, Bottomline or any Group Company with which
customer or Prospective Customer you had business dealings on behalf of the
Company, Bottomline or any Group Company during the Relevant Period or about
which customer or Prospective Customer you are privy to confidential information
at the Termination Date;

 

18.3 in any way seek to affect the terms of business on which the Company,
Bottomline or any Group Company deals with any person, firm, company or
organisation whom or which was a customer, agent, distributor or contractor of
or whom or which supplied goods or services to the Company, Bottomline or any
Group Company during the Relevant Period or act or omit to act in any manner
which will or is likely to result in any such person, firm, company or
organisation terminating, or reducing the amount of business dealings with, or
the custom, services or supplies it provides to or for the Company, Bottomline
or any Group Company;

 

18.4 solicit or seek to entice away from the Company, Bottomline or any Group
Company any person employed or engaged by the Company, Bottomline or any Group
Company at the Termination Date as a director, officer, president or a vice
president or any other person employed or engaged in an executive, managerial,
technical, software engineering, software development, software architecture,
sales, marketing, research and/or development capacity with whom you had contact
during your employment with the Company during the Relevant Period. This
restriction shall apply regardless of whether the solicitation involves a breach
of contract on the part of the consultant, director or employee concerned; or



--------------------------------------------------------------------------------

18.5 employ or engage or offer to employ or engage any person employed or
engaged by the Company, Bottomline or any Group Company at the Termination Date
as a director, officer, president or a vice president or any other person
employed or engaged in an executive, managerial, technical, software
engineering, software development, software architecture, sales, marketing,
research and/or development capacity with whom you had contact during your
employment with the Company during the Relevant Period. This restriction shall
apply regardless of whether the solicitation involves a breach of contract on
the part of the consultant, director or employee concerned.

 

19. In consideration of the release provided in clause 18 above and in further
consideration of the Company paying to you (on its behalf and on behalf of
Bottomline) the sum due under clause 4.2 of this agreement and the terms of this
agreement generally, you hereby covenant and undertake to the Company and to
Bottomline that you will not, without the prior written consent of the CEO, for
a period of 6 months commencing on the Termination Date:

 

19.1 be engaged, appointed or employed within the Restricted Area by;

 

19.2 undertake any duties or provide any services in relation to the Restricted
Area (wherever you are based) for; or

 

19.3 be otherwise interested, concerned or involved in,

(as the context permits) any of the persons, firms, companies, corporations,
businesses or organisations referred to in Appendix 4 of this agreement (or
trading under or otherwise known by the names set out therein) (the “Persons”)
which compete in the Restricted Area with the Business and you hereby
acknowledge and agree that you are aware of the identity of each of the Persons
and that those Persons are competitors to the Company and/or Bottomline.

 

20. Nothing in this agreement shall prohibit you from holding (directly or
through nominees including your spouse, partner or minor children) by way of
bona fide personal investment any units of any authorised unit trust and up to
3% of the issued shares, debentures or other securities of any company whose
shares are listed on a recognised investment exchange or on the AIM market of
the London Stock Exchange plc.

 

21. You agree to resign from all directorships and offices you hold in the
Company, Bottomline and all Group Companies, with such resignations taking
effect on the Termination Date. You agree to immediately sign and submit to the
Company letter of resignations for this purpose in the form set out in
Appendices 2A and 2B to this agreement and to sign and return to the Company any
and all further letters of resignation and/or other documents that the Company
reasonably requires in order to secure your prompt and efficient resignation or
removal from all directorships and offices you hold in the Company, Bottomline
and all Group Companies with effect on the Termination Date.

 

22. It is agreed that Bottomline will be entitled to announce the termination of
your employment to the US Securities and Exchange Commission, the NASDAQ Global
Market, the employees, consultants, investors, shareholders, suppliers and
customers of Bottomline and/or the Company and the media via the publication of
an announcement in the form set out in Appendix 3 to this agreement. You
acknowledge and agree that Bottomline’s announcement may, in addition to the
text stated in Appendix 3, address other issues at its absolute discretion,
provided that such additional issues do not relate to you or the termination of
your employment with the Company.

 

23. You undertake that you will not, following the Termination Date, hold
yourself out or permit yourself to be held out as being employed by the Company,
Bottomline or any other Group Company.

 

24. You agree that on receipt of a request from the Company, you shall to
provide the Company, Bottomline and or any Group Company with any and all
information within your knowledge concerning the Company, Bottomline, or the
relevant Group Company and its/their respective business operations and to
provide all reasonable assistance to the Company, Bottomline or any Group
Company in respect of any litigation brought against the Company, Bottomline,
any Group Company or any of the officers, directors, employees, shareholders and
consultants of the Company, Bottomline and any Group Company. The Company agrees
to meet any reasonable loss of earnings and/or reasonable expenses incurred by
you as a direct result of you providing any such assistance required by the
Company.

 

25. You acknowledge and agree that:



--------------------------------------------------------------------------------

25.1 any and all obligations owed to you by the Company and/or Bottomline are
expressly set out in this agreement, the Service Agreement (to the extent set
out in clause 18 of this agreement), the RSAs and the Option Documentation and
that these agreements state the entire agreement between the parties;

 

25.2 there are no other agreements or arrangements, whether written or oral or
implied, between you and the Company or Bottomline relating to the termination
of your employment;

 

25.3 you are not entering into this agreement in reliance on any representation,
warranty, term or condition not expressly set out in this agreement; and

 

25.4 neither the Company nor Bottomline shall be obliged to undertake any act or
to omit to act in any manner whatsoever that is not expressly set out in this
agreement.

 

26. Bottomline will pay directly to the Relevant Independent Adviser’s firm the
sum of up to £2,000 plus VAT in respect of legal costs incurred in connection
with advice provided to you as to the terms and effect of this agreement within
30 days of receipt of a valid VAT invoice from your Relevant Independent Adviser
addressed to you but stated to be payable by Bottomline.

 

27. The parties acknowledge and agree that this agreement satisfies the
conditions for regulating compromise agreements under Section 203(3) of the
Employment Rights Act 1996, Section 77(4A) of the Sex Discrimination Act 1975,
Section 72(4A) of the Race Relations Act 1976, Section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, Schedule 3A of the
Disability Discrimination Act 1995, Regulation 35(3) of the Working Time
Regulations 1998, Section 49(4) of the National Minimum Wage Act 1998,
Regulation 9 of the Part-Time Workers (Prevention Of Less Favourable Treatment)
Regulations 2000, Schedule 4 of the Employment Equality (Sexual Orientation)
Regulations 2003, Schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003, and Schedule 5 of the Employment Equality (Age) Regulations
2006.

 

28. In this agreement the term:

 

28.1 “Business” means any business, trade or other commercial activities
(including research and development) of the Company, Bottomline or any Group
Company operated at the Termination Date: (a) with which business, trade or
other commercial activities of the Company, Bottomline or any Group Company you
are concerned or involved during the Relevant Period; or (b) in relation to
which business, trade or other commercial activities of the Company, Bottomline
or any Group Company you are privy to confidential information at the
Termination Date;

 

28.2 “Group Company” means a company which from time to time is a subsidiary or
a holding company of the Company or a subsidiary of such holding company, save
for the Company itself, where the terms “subsidiary” and “holding company” have
the meanings attributed to them by Section 1159 of the Companies Act 2006;

 

28.3 “Prospective Customer” means any person with whom the Company, Bottomline
or any Group Company is (as at the Termination Date) in negotiations in relation
to the sale or supply of goods and/or services which fall within the scope of
the Business or to whom the Company, Bottomline or any Group Company has
submitted a tender or proposal relating to such a sale or supply arrangement
that falls within the scope of the Business (save where the Company, Bottomline
or any Group Company (as the case may be) has been informed by the relevant
person that it has failed to secure the relevant custom or contract);

 

28.4 “Relevant Period” means the period of 12 months immediately preceding the
Termination Date; and

 

28.5 “Restricted Area” means the Europe, the United States of America and such
other countries within which, on the Termination Date, the Company, Bottomline
or any Group Company operates the Business and in relation to which country,
during the Relevant Period, you:

 

  (a) undertook duties for the Company, Bottomline or any Group Company in
relation to all or any part of the Business being operated in that country; or

 

  (b)

had a degree of management responsibility for all or any part of the Business
being operated in that



--------------------------------------------------------------------------------

 

country; or

 

  (c) were privy to confidential information relating to the Business being
operated in that country.

 

29. You acknowledge and agree that the Company and Bottomline are entering into
this agreement not only for themselves but also as the trustee of each Group
Company and with the intention that the Company, Bottomline and/or any Group
Company will be entitled to seek the protection of and enforce this agreement
directly against you. Except with respect to any Group Companies (which shall be
deemed third party beneficiaries), no term of this agreement is enforceable
under the Contract (Rights of Third Parties) Act 1999 by any person who is not a
party to this agreement.

 

30. This agreement shall be construed in accordance with the laws of England and
the parties submit to the exclusive jurisdiction of the English Courts.

 

31. This agreement is provided on a without prejudice basis and shall remain
subject to contract until it is dated and signed by all of the parties, at which
point it shall be treated as an open document setting out the terms of a binding
legal agreement between its stated parties (notwithstanding that it shall remain
labelled “Without Prejudice” and/or “Subject to Contract”).

 

32. This agreement may be executed in any number of counterparts each in a like
form, all of which taken together shall constitute one and the same document and
any party may execute this agreement by signing and dating any one or more of
such counterparts.

 

33. Nothing in this agreement shall be construed as any admission of liability
on the part of the Company, Bottomline or any Group Company.



--------------------------------------------------------------------------------

IN WITNESS the parties have signed this agreement on the date stated on the
first page of this agreement.

 

Signed for and on behalf of

Bottomline Technologies Limited:

  /s/ Kevin M. Donovan

Signed for and on behalf of

Bottomline Technologies (de), Inc.:

  /s/ Robert A. Eberle

Signed by Peter Fortune:

  /s/ Peter Fortune



--------------------------------------------------------------------------------

Appendix 1

RELEVANT INDEPENDENT ADVISER’S CERTIFICATE

I, Lloyd Davey of Osborne Clarke, solicitors of Apex Plaza, Forbury Road,
Reading, RG1 1AX hereby certify to BOTTOMLINE TECHNOLOGIES LIMITED a company
registered under number 03693514 with its registered office at 115 Chatham
Street, Reading, RG1 7JX, United Kingdom (the “Company”) and to BOTTOMLINE
TECHNOLOGIES (de), INC., a Delaware corporation, with its principal executive
offices at 325 Corporate Drive, Portsmouth, New Hampshire, United States of
America (“Bottomline”) that:

 

(a) I am instructed by Peter Fortune (the “Employee”).

 

(b) At all times during which I have advised the Employee on the subject matter
of the Compromise Agreement between the Company, Bottomline and the Employee
(the “Agreement”) I have been a Relevant Independent Adviser as defined by
Section 203(3A) of the Employment Rights Act 1996, Section 77(4B) of the Sex
Discrimination Act 1975, Section 72(4B) of the Race Relations Act 1976, section
288(4) of the Trade Union and Labour Relations (Consolidation) Act 1992,
Schedule 3A of the Disability Discrimination Act 1995, section 35(4) of the
Working Time Regulations 1998, Section 49(5) of the National Minimum Wage Act
1998, Regulation 9 of the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, Schedule 4 of the Employment Equality (Sexual
Orientation) Regulations 2003, Schedule 4 of the Employment Equality (Religion
or Belief) Regulations 2003, and Schedule 5 of the Employment Equality (Age)
Regulations 2006.

 

(c) I have given independent advice to the Employee as to the terms and effect
of the Agreement under English law prior to the Employee executing the same and,
in particular, as to its effect on the Employee’s ability to pursue any rights
or claims before an Employment Tribunal.

 

(d) When I gave the advice referred to in sub-paragraph (c) above, there was in
force a contract of insurance covering the risk of a claim by the Employee in
respect of loss arising in consequence of the said advice.

 

Signed by Lloyd Davey:

  /s/ Lloyd Davey

Dated:

  23 April 2009



--------------------------------------------------------------------------------

Appendix 2A

RESIGNATION FROM OFFICES IN BOTTOMLINE

April 23, 2009

Boards of Directors

Bottomline Technologies (de), Inc.

Dear Members of the Board of Directors:

I hereby resign my office as the Chief Operating Officer of Bottomline and
President of Bottomline Europe of Bottomline Technologies (de), Inc., a Delaware
corporation, as well as my positions as a director or an officer of any and all
subsidiaries thereof, with all such resignations taking effect on May 15, 2009.

Very truly yours,

/s/ Peter Fortune

Peter Fortune



--------------------------------------------------------------------------------

Appendix 2B

RESIGNATION FROM OFFICES

The Board of Directors

Bottomline Technologies Limited

115 Chatham Street

Reading

Berkshire, RG1 7JX

United Kingdom

April 23, 2009

Dear Sirs

I hereby give notice of my resignation from any and all directorships and
offices I hold in Bottomline Technologies Limited (the “Company”) and in all
Group Companies of the Company, such resignations to take effect on May 15,
2009. I acknowledge and confirm that I have no claim of any kind for
compensation or otherwise against the Company, any Group Company or its/their
respective shareholders, directors, officers or employees in respect of the
termination of these offices.

In this letter “Group Company” means any company which from time to time is a
subsidiary or a holding company of the Company or a subsidiary of such holding
company or subsidiary, where the terms “subsidiary” and “holding company” have
the meanings attributed to them by Section 1159 of the Companies Act 2006.

Yours faithfully

/s/ Peter Fortune

Peter Fortune



--------------------------------------------------------------------------------

Appendix 3

AGREED FORM ANNOUNCEMENT

Announcement to be included in Bottomline’s press release:

‘Announced Peter Fortune, Bottomline’s COO and President of Bottomline Europe,
plans to retire from Bottomline on May 15, 2009.’

Draft form of announcement to be included in Bottomline’s Form 8-K to be filed
with the United States Securities Exchange Commission Washington, D.C:

‘On April [        ], 2009, Bottomline Technologies (de), Inc. (the
“Registrant”) entered into a Compromise Agreement (the “Agreement”) with Peter
Fortune, the Registrant’s Chief Operating Officer and President of Bottomline
Europe, pursuant to which Mr. Fortune will be retiring from the Registrant
effective May 15, 2009. Under the Agreement, Mr. Fortune will receive a payment
of £[            ] (US$[            ]) and current benefits including private
medical and permanent heath/income protection insurance until May 14, 2010. In
addition, any stock options held by Mr. Fortune will accelerate and become
vested in full as of May 15, 2009 and will remain exercisable until May 15,
2011. Mr. Fortune has agreed to a six-month non-compete and non-solicitation
relating to customers, prospective customers and employees of the Registrant.’



--------------------------------------------------------------------------------

Appendix 4

LIST OF COMPETITORS

Albany

Experian \ Eiger

Fundtech

Basware

Burns eCommerce

Clear2pay

Sone

Readsoft

Streamserve

OB10

Checkfree

Dovetail

Sentenial

Sungard

ACI Worldwide

Gresham

CT TyMetrix

DataCert

Allegient

Serengeti

LexisNexis

Counsel Link

Oracle iFlex

Wall Street Systems

Sterling Commerce

Coconet

Kyriba

170 Systems

Microgen

Two Fold

Formfast

Wolters Kluwer (parent company for TyMetrix)

American Express

Ariba

JPMorgan Xign

PowerTrack

TradeCard

TradeDocs